

113 S969 RS: To amend the Neotropical Migratory Bird Conservation Act to reauthorize the Act.
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 419113th CONGRESS2d SessionS. 969[Report No. 113–188]IN THE SENATE OF THE UNITED STATESMay 16, 2013Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 WorksJune 5, 2014Reported by Mrs. Boxer, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the Neotropical Migratory Bird Conservation Act
		  to reauthorize the Act.1.Reauthorization of
			 Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird
			 Conservation Act (16 U.S.C. 6109) is amended to read as follows:10.Authorization of
				appropriations(a)In
				generalThere areis authorized to be appropriated to carry out this
				Act such sums as are necessary$6,500,000 for each of fiscal years 2014
			 through
				2019.(b)Use of
				fundsOf the amounts made available under subsection (a) for each
				fiscal year, not less than 75 percent shall be expended for
			 projects carried
				out at a location outside of the United
				States..June 5, 2014Reported with amendments